Exhibit 10.18.12

 

OLD DOMINION FREIGHT LINE, INC.

DIRECTOR PHANTOM STOCK PLAN

(As Amended and Restated Through December 16, 2019)

 

ARTICLE 1.  PURPOSE. Old Dominion Freight Line, Inc. (as defined below, the
“Company”) has adopted this Director Phantom Stock Plan (as defined below, the
“Plan”). The purposes of the Plan are to (a) attract and retain Eligible
Directors by having a portion of the total compensation payable to such Eligible
Directors based on the value of the Common Stock of the Company; and (b) promote
the growth and profitability of the Company by further aligning the interests of
Eligible Directors with those of the Company and its shareholders.

As described herein, the Plan was amended and restated effective December 16,
2019 (the “Amendment Date”) to provide for the settlement of certain outstanding
Awards of shares of Phantom Stock in the form of shares of Common Stock.  Any
shares of Common Stock that are entitled to settlement under the Plan shall be
issued solely under, and shall be subject to the terms and conditions of, the
Old Dominion Freight Line, Inc. 2016 Stock Incentive Plan and/or any successor
plan, in each case as amended and/or restated (such plan(s), the “2016
Plan”).  No shares of Common Stock shall be issued under the Plan.

ARTICLE 2.  DEFINITIONS. In addition to other terms which may be defined herein
or in an Award Agreement, the following terms shall have the meanings set forth
below (unless otherwise indicated by the context):

2.1.“Administrator” means the Board of Directors or, upon its delegation of
authority to administer the Plan to the Committee, the Committee.

2.2.“Affiliate” means any parent or subsidiary (as such terms are defined in
Code Section 424(e) and Section 424(f), respectively) of the Company, and also
includes any other business entity which is controlled by, under common control
with or controls the Company.

2.3.“Annual Award” means an Award granted to an Eligible Director pursuant to
Section 6.1(a) herein.

2.4.“Applicable Law” or “Applicable Laws” means any applicable laws, rules or
regulations (or similar guidance), including but not limited to the Securities
Act, the Exchange Act and the Code.

2.5.“Award” means a grant of shares of Phantom Stock.  An Award may be an Annual
Award and/or a Discretionary Award, as further described in Section 6.1 herein.

2.6.“Award Agreement” an award agreement entered into between the Company and
the Participant evidencing the terms of an Award of Phantom Stock, including any
amendments thereto.

--------------------------------------------------------------------------------

2.7.“Board” or “Board of Directors” means the Board of Directors of the Company.

2.8.“Change of Control” means the earliest of the following dates which occurs
after the Effective Date of this Plan:

(a)the date any person or group of persons (as defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act) of securities of the Company representing thirty-five percent (35%) or more
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that the event described in this subparagraph (a)
shall not be deemed to be a Change of Control by virtue of the beneficial
ownership, or the acquisition of beneficial ownership, of voting securities by
(i) any employee benefit plan sponsored or maintained by the Company or by a
person controlled by the Company; (ii) any underwriter (as such term is defined
in Section 2(a)(11) of the Securities Act) that beneficially owns voting
securities temporarily in connection with an offering of such securities; or
(iii) any member of the family of Earl E. Congdon and/or John R. Congdon.  For
the purpose of clause (iii) above, “family” means Earl E. Congdon, John R.
Congdon and any lineal descendent, including adoptive relationships, of Earl E.
Congdon or John R. Congdon, any spouse of the foregoing and any trust
established by or for the benefit of any of the foregoing; or

(b)the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two-year period during
the term of the Plan constitute the Board, plus new directors whose election or
nomination for election by the Company’s shareholders is approved by a vote of
at least two-thirds (2/3) of the directors still in office who were directors at
the beginning of such two-year period (“Continuing Directors”), cease for any
reason during such two-year period to constitute at least two-thirds (2/3) of
the members of the Board; or

(c)the effective date of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or

2

--------------------------------------------------------------------------------

(d)the effective date of a complete liquidation or winding-up of the Company; or

(e)the effective date of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(f)the date of a filing of a petition in bankruptcy of the Company, whether
voluntary or involuntary.

2.9.“Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations and other guidance issued thereunder.

2.10.“Committee” means the Compensation Committee of the Board which may be
appointed to administer the Plan.

2.11.“Common Stock” means (a) the common stock of the Company, par value $0.10
per share, (b) if there is a merger or consolidation and the Company is not the
surviving corporation, the capital stock of the surviving corporation given in
exchange for such Common Stock of the Company, or (c) any successor securities
to the securities referenced in Section 2.11(a) and (b) herein, in each case as
adjusted as provided in ARTICLE 9.

2.12.“Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina, and any successor
company thereto.

2.13.“Director” means a member of the Board of Directors.

2.14.“Discretionary Award” means an Award granted to an Eligible Director
pursuant to Section 6.1(b) herein.

2.15.“Effective Date” means May 28, 2008, the effective date of the Plan.

2.16.“Eligible Director” means a Director who is not an Employee of the Company
or an Affiliate on the Grant Date and who is eligible to receive an Award
pursuant to ARTICLE 6 herein.

2.17.“Employee” means any person who is an employee of the Company or any
Affiliate (including entities which become Affiliates after the Effective Date
of the Plan).  For this purpose, an individual shall be considered to be an
Employee only if there exists between the individual and the Company or an
Affiliate the legal and bona fide relationship of employer and employee.

2.18.“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statutes or regulations of similar purpose or effect.

2.19.“Fair Market Value” of a share of Common Stock as of a given date shall be
established in good faith by the Administrator. The Administrator may in its

3

--------------------------------------------------------------------------------

discretion use (i) the 50-day moving average of a share of Common Stock as
reported on the principal stock exchange on which shares of the Common Stock are
then traded (with such 50-day averaging period ending on the trading day
immediately preceding such given date), or (ii) any other method as the
Administrator may determine in good faith.

2.20.“Grant Date” means the date an Award is granted to a Participant.

2.21.“Participant” means an Eligible Director who has received an Award that has
not been settled, cancelled or forfeited.

2.22.“Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.

2.23.“Phantom Stock” means a contractual right to receive an amount: (i) with
respect to Awards for which the Settlement Date had occurred before the
Amendment Date, in cash equal to the Fair Market Value of a share of Common
Stock on the Settlement Date; and (ii) with respect to outstanding Awards held
by Participants who were Directors on the Amendment Date for which the
Settlement Date had not occurred by the Amendment Date, in cash equal to the
Fair Market Value per share of the Common Stock on the Settlement Date, unless
any such Award is amended to provide for settlement in shares of Common Stock
equal to the number of vested shares of Phantom Stock on the Settlement Date.  

2.24.“Plan” means the Old Dominion Freight Line, Inc. Director Phantom Stock
Plan, as amended and restated through December 16, 2019, and as it may be
further amended and/or restated.

2.25.“Securities Act” means the Securities Act of 1933, as amended, and any
successor statutes or regulations of similar purpose or effect.

2.26.“Settlement Date” means the date on which an Award or Awards of vested
shares of Phantom Stock shall first become payable to a Participant, which date
shall be the date of the Participant’s termination of service as a Director for
any reason (including but in no way limited to termination of service due to
death or Total Disability); provided, however, that any such termination of
service shall also constitute a “separation from service” under Code Section
409A.

2.27.“Total Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.  The Administrator
shall have discretion to determine whether a Total Disability has occurred.

4

--------------------------------------------------------------------------------

ARTICLE 3.  ADMINISTRATION OF THE PLAN.

3.1.Duties and Powers of the Administrator.

(a)The Plan shall be administered by the Board unless the Board elects to
delegate all (other than the powers reserved for the Board in ARTICLE 12) or
part of its administrative authority to the Committee.  Unless the Board
determines otherwise, the Committee shall be comprised solely of two or more
“non-employee directors,” as such term is defined in Rule 16b-3 under the
Exchange Act, or as may otherwise be permitted under Rule 16b-3.  For the
purposes of the Plan, the term “Administrator” shall refer to the Board and,
upon its delegation to the Committee of all or part of its authority to
administer the Plan, to the Committee.

(b)Subject to the provisions of the Plan, the Administrator shall have full and
final authority in its discretion to take any action with respect to the Plan
including, without limitation, the authority (i) to determine all matters
relating to Awards, (ii) to prescribe the form or forms of Award Agreements
evidencing any Awards granted under the Plan; (iii) to establish, amend and
rescind rules and regulations for the administration of the Plan; and (iv) to
construe and interpret the Plan, Awards and Award Agreements made under the
Plan, to interpret rules and regulations for administering the Plan and to make
all other determinations deemed necessary or advisable for administering the
Plan.  Except to the extent otherwise required under Code Section 409A, the
Administrator shall have authority in its discretion to accelerate or modify
vesting of Awards granted to any Participant (but not to accelerate or modify
distribution of such Awards, unless such accelerated or modified distribution
would be in compliance with Code Section 409A).  In addition to action by
meeting in accordance with Applicable Laws, any action of the Administrator with
respect to the Plan may be taken by a written instrument signed by all of the
members of the Board or Committee, as appropriate, and any such action so taken
by written consent shall be as fully effective as if it had been taken by a
majority of the members at a meeting duly held and called.  The decisions and
interpretations of the Administrator with respect to any matter concerning the
Plan or any Award shall be final, conclusive and binding on all parties who have
an interest in the Plan or such Award.  No member of the Board or Committee, as
applicable, shall be liable while acting as Administrator for any action or
determination made in good faith with respect to the Plan, an Award or an Award
Agreement.  The members of the Board and the Committee, as applicable, shall be
entitled to indemnification and reimbursement in the manner provided in the
Company’s articles of incorporation and bylaws and/or under Applicable Laws.  No
individual member of the Board or Committee, as applicable, shall have any right
to vote or decide upon any matter relating solely to himself or to any of his
exclusive rights or benefits under the Plan (provided, however, that such member
may sign unanimous written consents to resolutions adopted or other actions
taken without a meeting and may vote or decide upon matters that apply generally
to Participants, and not solely to the Director, under the Plan).

5

--------------------------------------------------------------------------------

3.2.Delegation.  Notwithstanding the other provisions of Section 3.1, the
Administrator may delegate to one or more officers of the Company the authority
to make decisions with respect to technical matters regarding Plan
administration (such as determination of the Fair Market Value on the Settlement
Date or calculation of the amount of installment payments), subject to any
restrictions imposed by Applicable Laws (including but not limited to Rule 16b-3
adopted under the Exchange Act) and such terms and conditions as may be
established by the Administrator.  To the extent that the Administrator has
delegated authority pursuant to this Section 3.2 to one or more officers of the
Company, references to the “Administrator” shall include references to such
officer or officers, subject, however, to the requirements of the Plan, Rule
16b-3 and other Applicable Laws.

3.3.Expenses; Professional Assistance.  All expenses and liabilities incurred by
the Administrator in connection with the administration of the Plan shall be
borne by the Company.  The Administrator may employ attorneys, consultants,
accountants, appraisers, brokers or other persons.  The Administrator, the
Company and the officers and directors of the Company shall be entitled to rely
upon the advice, opinions or valuations of any such persons in accordance with
Applicable Laws.

ARTICLE 4.  ELIGIBILITY.  An Award may be granted to an individual who is an
Eligible Director on the Grant Date.

ARTICLE 5.  PHANTOM STOCK SHARES SUBJECT TO PLAN.  Shares of Phantom Stock
available for Awards under this Plan shall be subject to adjustment as provided
in ARTICLE 9.  Any shares of Phantom Stock subject to an Award which, for any
reason, expires, is cancelled, is forfeited or is otherwise terminated without
settlement with respect to such shares may again be subject to an Award granted
under the Plan.  Prior to the Amendment Date, no shares of Common Stock were
issuable pursuant to the Plan and payments made under the Plan, if at all, were
made solely in cash.  On and after the Amendment Date, Awards shall be settled
in cash unless the Settlement Date for an Award had not occurred by the
Amendment Date and such Award is amended to be settled in shares of Common Stock
issued under the 2016 Plan.  

ARTICLE 6.  GRANT AND VESTING OF AWARDS; FORFEITURE.

6.1.Grant of Awards.  Each Eligible Director shall be eligible to receive Annual
Awards of Phantom Stock as provided in Section 6.1(a) herein and Discretionary
Awards as provided in Section 6.1(b) herein; provided, however, that
notwithstanding the provisions of Section 6.1(a) and Section 6.1(b) herein, no
Annual Awards or Discretionary Awards shall be granted under the Plan after the
effective date of the 2016 Plan.  The grant of Awards under the Plan shall not
in any way restrict the authority of the Company to provide other compensation
to Directors, whether through the payment of regular fees or otherwise.  Each
Award shall be evidenced by an Award Agreement containing such terms and
conditions, not inconsistent with the Plan, as the Administrator shall approve.

(a)Annual Awards: On the fifth business day following the date of each annual
meeting of the shareholders of the Company, commencing with the

6

--------------------------------------------------------------------------------

2016 annual meeting of shareholders, each Eligible Director shall be granted an
Annual Award for such number of shares of Phantom Stock as is equal to (i)
$100,000, divided by (ii) the Fair Market Value of a share of Common Stock on
the Grant Date, rounded down to the next lowest whole number.  

(b)Discretionary Awards: In addition, the Administrator may, in its sole and
absolute discretion, at any time and from time to time, grant Discretionary
Awards for shares of Phantom Stock to any Eligible Director.  The Administrator
shall determine the number of shares of Phantom Stock to be granted pursuant to
such discretionary Awards, and the vesting and other terms and conditions of
such Awards, which may, in its sole and absolute discretion, vary for each
Eligible Director and from the terms of Annual Awards; provided, however, that
distribution of amounts payable pursuant to a Discretionary Award may be made
only upon the occurrence of the Settlement Date.

6.2.Phantom Stock Award Accounts.  Any shares of Phantom Stock awarded to a
Participant pursuant to an Award shall be credited to a Phantom Stock account to
be maintained on behalf of such Participant.  Such account shall be debited by
the number of shares of Phantom Stock with respect to which any payments are
made pursuant to ARTICLE 7.

6.3.Vesting.  A Participant shall have no right to receive payment for any
shares of Phantom Stock subject to an Award unless (and then only to the extent
that) the Award has vested and the Settlement Date has occurred.  Unless
otherwise determined by the Administrator, each Award shall vest on the earlier
to occur of the following:

(a)the earlier of (i) the one-year anniversary of the Grant Date or (ii) the
date of the first annual meeting of shareholders that occurs after the Grant
Date, provided that the Participant is still in service as a Director on such
earlier date;

(b)the date of a Change of Control, provided that the Participant is still in
service as a Director on such date; or

(c)the date of the Participant’s death or Total Disability while a Director of
the Company, provided the Participant is still in service as a Director on such
date.

6.4.Forfeiture.  Unless otherwise determined by the Administrator, any Award
which is not vested on the date of a Participant’s termination of service with
the Company as a Director (for any reason, regardless of whether such
termination of service is by the Company or the Director) shall be forfeited, no
payment shall be made with respect to the unvested portion of the Award, and the
Participant shall have no further rights with respect to such Award to the
extent unvested.  In addition, in the event that a Participant is removed as a
Director by the shareholders of the Company for cause (as determined under
applicable state corporate law), then the Participant shall forfeit all

7

--------------------------------------------------------------------------------

Awards granted to him, whether vested or unvested, shall have no right to
payment for such Awards and shall have no further rights with respect to such
Awards.

ARTICLE 7.  SETTLEMENT OF PHANTOM STOCK AWARDS.

7.1.Settlement Date.  Each vested Award shall become payable upon the
Participant’s Settlement Date, subject to the provisions of Section 7.2 and
Section 7.3 herein.

7.2.Settlement of Award.

(a)With respect to (i) Awards for which the Settlement Date had occurred before
the Amendment Date (that is, the Awards were in pay status or had been settled
in full before the Amendment Date) or (ii) Awards for which the Settlement Date
had not occurred by the Amendment Date and which are not amended to provide for
settlement in shares of Common Stock pursuant to Section 7.2(b) herein, the
following shall apply:  On the Settlement Date, the Participant shall be
entitled to receive an amount for each vested share of Phantom Stock subject to
an Award equal to the Fair Market Value of a share of Common Stock on the
Settlement Date, less required withholding, if any.  No shares of Common Stock
shall be issued pursuant to such Awards and payments made under the Plan, if at
all, shall be made solely in cash.  Subject to the provisions of Section 7.3 and
ARTICLE 13, such amount shall be paid in cash to the Participant in twenty-four
substantially equal monthly installments commencing as of the first day of the
calendar month next following the Settlement Date.  

(b)With respect to Awards held by Participants who are Directors as of (or
following) the Amendment Date for which the Settlement Date has not occurred as
of the Amendment Date (that is, such Awards were not in pay status), and which
Awards are amended to provide for settlement in shares of Common Stock, the
following shall apply:  On the Settlement Date, the Participant shall be
entitled to receive one share of Common Stock issued under the 2016 Plan for
each share of Phantom Stock subject to an Award that had vested as of the
Settlement Date, less required withholding, if any.  Subject to the provisions
of Section 7.3 and ARTICLE 13, such amount shall be paid in shares of Common
Stock to the Participant in twenty-four substantially equal monthly installments
commencing as of (or as soon as practicable following) the first day of the
calendar month next following the Settlement Date.  

(c)With respect to any Awards (whether subject to Section 7.2(a) or Section
7.2(b)), the following shall apply:  In the event an amount becomes payable
pursuant to this ARTICLE 7 on account of the Participant’s termination of
service due to death, or the Participant becomes entitled to receive an amount
pursuant to this ARTICLE 7 and he dies prior to receiving any or all of the
amounts to which he is due, then the amounts payable pursuant to this ARTICLE 7
shall be made to the beneficiary or beneficiaries (which may include

8

--------------------------------------------------------------------------------

individuals, trusts or other legal entities) designated by the Participant on a
form acceptable to the Plan Administrator and filed with the Plan Administrator
prior to his death (the “Beneficiary Designation Form”).  If the Participant
fails to designate a beneficiary or fails to file the Beneficiary Designation
Form with the Plan Administrator prior to his death, such amounts shall be made
to his estate.  If a named beneficiary entitled to receive payments pursuant to
the Beneficiary Designation Form dies at a time when additional payments still
remain to be paid, then such remaining payments shall be paid to the other
primary beneficiary or beneficiaries named by the Participant who shall then be
living or in existence, if any, otherwise to the contingent beneficiary or
beneficiaries named by the Participant who shall then be living or in existence,
if any; otherwise to the estate of the Participant.  

7.3.Small Payments.  Notwithstanding the provisions of Section 7.2, in the event
the amount to be paid to or on behalf of a Participant pursuant to Section 7.2
in settlement of any Award shall be no greater than the applicable dollar amount
under Code Section 402(g)(i)(B) (and such payment is otherwise in accordance
with Reg. 1.409A-3(j)(4)(v)), such amount shall be paid to the Participant or
his beneficiary, as the case may be, in a single lump sum payment as soon as
practicable following the Settlement Date.

ARTICLE 8. [Reserved.]

ARTICLE 9.  DILUTION AND OTHER ADJUSTMENTS.  In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, reorganization, combination
or exchange of shares, or other similar corporate change, the Administrator
shall make such adjustments in the number of shares of Phantom Stock reserved
under the Plan and the number of shares of Phantom Stock with respect to which
an Award held by any Participant is referenced, as are necessary to prevent
dilution or enlargement of an Award.  Such adjustments shall be conclusive and
binding upon all parties concerned.

ARTICLE 10.  CANCELLATION OF AWARDS.  In addition to the authority granted to
the Administrator pursuant to ARTICLE 12 herein, the Administrator may cancel
all or any part of an Award with the written consent of the Participant holding
such Award.  In the event of any cancellation, all rights of the Participant
with respect to such cancelled Award shall terminate.

ARTICLE 11.  MISCELLANEOUS PROVISIONS.

11.1.Assignment and Transfer.  Awards shall not be transferable other than by
will or the laws of descent and distribution and may be realized, during the
lifetime of the Participant, only by the Participant or by his or her guardian
or legal representative.  No Award or interest or right therein shall be liable
for the debts, contracts or engagements of the Participant or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law,

9

--------------------------------------------------------------------------------

by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

11.2.No Right to Awards or Continued Service.  No Eligible Director, Participant
or other person shall have any claim or right to be granted an Award.  Under no
circumstances shall the terms of the Plan constitute a contract of continuing
service to the Company or in any manner obligate the Company to continue the
services of an Eligible Director or Participant, nor shall the Plan affect any
right which the Company or its shareholders may have to elect or remove
Directors.  Except as otherwise provided in the Plan or an Award Agreement, all
rights of a Participant with respect to an Award shall terminate upon
termination of service as a Director.

11.3.Source of Payments; No Trust; General Creditor Status.  The obligations of
the Company to make payments hereunder shall constitute a liability of the
Company to the Participant.  Such payments shall be from the general funds of
the Company, and the Company shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and neither the Participant nor any other person shall
have any interest in any particular asset of the Company by reason of its
obligations hereunder.  Nothing contained in this Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Company and the Participant or any other person.  To the extent that
any person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

11.4.Withholding.  The Company shall have the right to deduct from payment of an
Award any taxes required by law to be withheld from the Participant with respect
to such payment.  Without limiting the effect of the foregoing, any shares of
Common Stock that may be issued under the 2016 Plan on or after the Amendment
Date shall be subject to the withholding provisions of the 2016 Plan and the
Administrator (or its designee) shall have the authority to establish rules,
practices and procedures to facilitate such withholding obligations (including
but not limited to requiring net withholding procedures as provided under the
2016 Plan).

11.5.Compliance with Applicable Laws; Compliance with 2016 Plan.  The Company
may impose such restrictions on Awards, settlement of Awards and any other
benefits of the Plan as it may deem advisable.  Notwithstanding any other Plan
provision to the contrary, the Company shall not be obligated to make any
distribution of benefits under the Plan or take any other action unless such
distribution or action is in compliance with all Applicable Laws.  The Company
shall not be deemed by any reason of the granting of any Award to have any
obligation to register or maintain the registration of the Awards under the
Securities Act. Any shares of Common Stock issued in settlement of an Award on
or after the Amendment Date shall be issued solely under the 2016 Plan and shall
be subject to the terms and conditions of the 2016 Plan, this Plan and any
applicable Award Agreement.

10

--------------------------------------------------------------------------------

11.6.No Strict Construction.  No rule of strict construction shall be applied
against the Company, the Administrator or any other person in the interpretation
of any of the terms of the Plan, any Award or any rule or procedure established
by the Administrator.

11.7.Shareholder Rights.  A Participant shall not have any dividend, voting or
other shareholder rights by reason of the grant of an Award.

11.8.Severability.  Whenever possible, each provision in the Plan and in every
Award Agreement shall be interpreted in such manner as to be effective and valid
under Applicable Law, but if any provision of this Plan or any Award Agreement
made thereunder shall be held to be prohibited by or invalid under Applicable
Law, then (a) such provision shall be deemed amended to, and to have contained
from the outset such language as shall be necessary to, accomplish the
objectives of the provision as originally written to the fullest extent
permitted by Applicable Law, and (b) all other provisions of the Plan and every
Award Agreement shall remain in full force and effect.

11.9.Governing Law.  The Plan and the performance hereunder and all suits and
special proceedings hereunder shall be governed by and construed in accordance
with and under and pursuant to the laws of the State of North Carolina without
regard to conflicts of law principles thereof, except as superseded by
applicable federal law.

11.10.Section 16(b) Compliance.  If and to the extent that any Participants in
the Plan are subject to Section 16(b) of the Exchange Act, it is the general
intention of the Company that transactions under the Plan shall comply with Rule
16b-3 under the Exchange Act and that the Plan shall be construed in favor of
such Plan transactions meeting the requirements of Rule 16b-3 or any successor
rules thereto.

11.11.Gender and Number.  Except where otherwise indicated by the context, words
in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.

ARTICLE 12.  AMENDMENT AND TERMINATION.

12.1.Amendment and Termination.  The Plan may be amended, suspended, altered
and/or terminated at any time by the Board, provided, however, that (a) approval
of an amendment to the Plan by the shareholders of the Company shall be required
to the extent, if any, that shareholder approval of such amendment is required
by Applicable Laws; and (b) termination or suspension of the Plan shall not
result in the acceleration of payments with respect to any Award except as may
be permitted by the Administrator and consistent with the requirements of Code
Section 409A.  Any Award may be amended, altered, suspended and/or terminated at
any time by the Administrator, provided, however, that (except as provided in
Section 12.2 herein), any such amendment, alteration, suspension or termination
of an Award shall not, without the consent of the Participant, materially
adversely affect the rights of the Participant with respect to the Award.

11

--------------------------------------------------------------------------------

12.2.Unilateral Authority of Administrator to Modify Plan and
Awards.  Notwithstanding Section 12.1, the following provisions shall apply:

(a)The Administrator shall have unilateral authority to amend the Plan and any
Award (without Participant consent and without shareholder approval, unless such
shareholder approval is required by Applicable Laws) to the extent necessary to
comply with Applicable Laws or changes to Applicable Laws (including but not
limited to Code Section 409A).

(b)The Administrator shall have unilateral authority to make adjustments to the
terms and conditions of Awards in recognition of unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or of changes
in accounting principles, if the Administrator determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles.

ARTICLE 13.  COMPLIANCE WITH CODE SECTION 409A.  To the extent applicable, the
Company intends that awards granted under the Plan comply with, or be exempt
from, Section 409A of the Code and all regulations, guidance or other
interpretative authority thereunder (“Code Section 409A”).  The Plan shall at
all times be construed in a manner designed to comply with Code Section 409A and
should any provision be found not in compliance with (or not exempt from) Code
Section 409A, the Plan and/or Awards shall be amended as recommended by legal
counsel for the Company to achieve compliance with Code Section 409A.  Without
in any way limiting the effect of the foregoing, (a) in the event that exemption
from or compliance with Code Section 409A requires that any special terms,
provisions or conditions be included in the Plan or any Award, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of the Plan or Award, as applicable; and (b) terms used in the Plan or an
Award Agreement shall be construed in accordance with Code Section 409A if and
to the extent required.  In no event shall any payment required to be made
pursuant to the Plan that is considered deferred compensation within the meaning
of Code Section 409A be made to the Participant unless it is on account of a
separation from service, as defined under Code Section 409A.  In the event the
Participant is a “specified employee” (as determined in accordance with Company
procedures and Code Section 409A requirements), a distribution due to separation
from service may not be made before the date that is six months after the
Participant’s separation from service (or, if earlier, the date of death of the
Participant).  Furthermore, the first six months of any such payments of
deferred compensation that are required to be paid in installments shall be paid
at the beginning of the seventh month following the Participant’s separation
from service.  All remaining installment payments shall be made as would
ordinarily have been made under the provisions of the Plan.  Further, in the
event that the Plan or any Award shall be deemed not to comply with Code Section
409A, then neither the Company, the Administrator nor its or their designees or
agents shall be liable to any Participant or other person for actions, decisions
or determinations made in good faith.

ARTICLE 14.  SUCCESSORS.  The Plan shall bind any successor of or to the
Company, the Company’s assets or the Company’s businesses (whether direct or
indirect, by purchase of such assets or businesses, merger, consolidation or
otherwise), in the same manner

12

--------------------------------------------------------------------------------

and to the same extent that the Company would be obligated under the Plan if no
succession had taken place.  In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by the
Plan, the Company shall require such successor expressly and unconditionally to
assume and agree to perform the Company’s obligations under the Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.  The term “Company,” as used in the Plan,
shall mean the Company as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by the Plan.  The
Plan shall bind the Participants, their executors, administrators, personal
representatives and beneficiaries.

ARTICLE 15.  CLAIMS PROCEDURE.

15.1.Plan Year. The Plan shall be administered and the records of the Plan shall
be maintained on the basis of the plan year.  The plan year shall be the
12-month period ending on December 31 of each year.

15.2.Claims and Review Procedures. The following claims procedure shall apply
for purposes of the Plan.  The Participant and his assigns (if any) and the
Company and its assigns (individually or collectively, “Claimant”) must follow
the procedures set forth herein.

15.2.1Filing a Claim; Notification to Claimant of Decision:  The Claimant shall
make a claim in writing in accordance with procedures and guidelines established
from time to time by the Plan Administrator, which claim shall be delivered to
the Plan Administrator.  Any claims relating to the settlement of an Award must
be made by the Claimant within the one-year period following his termination of
service.  The Plan Administrator shall review and make the decision with respect
to any claim.  If a claim is denied in whole or in part, written notice thereof
shall be furnished to the Claimant within thirty (30) days after the claim has
been filed.  Such notice shall set forth:

(a)the specific reason or reasons for the denial;

(b)a specific reference to the provisions of the Plan on which denial is based;

(c)a description of any additional material or information necessary for the
Claimant to perfect a claim and an explanation of why such material or
information is necessary; and

(d)an explanation of the procedure for review of the denied claim.

15.2.2Procedure for Review:  Any Claimant whose claim has been denied in full or
in part may individually, or through the Claimant’s duly authorized
representative, request a review of the claim denial by delivering a written
application for review to the Board at any time within sixty (60) days after
receipt by the Claimant of written notice of the denial of the claim.  Such
request shall set forth in reasonable detail:

13

--------------------------------------------------------------------------------

(a)the grounds upon which the request for review is based and any facts in
support thereof; and

(b)any issues or comments which the Claimant considers pertinent to the claim.

Following such request for review, the Board shall fully and fairly review the
decision denying the claim.  Prior to the decision of the Board, the Claimant
shall be given an opportunity to review pertinent documents.

15.2.3Decision on Review:  A decision on the review of a claim denied in whole
or in part shall be made in the following manner:

(a)The decision on review shall be made by the Board, which shall consider the
application and any written materials submitted by the Claimant in connection
therewith.  The Board, in its sole discretion, may require the Claimant to
submit such additional documents or evidence as the Board may deem necessary or
advisable in making such review.

(b)The Board shall render a decision upon a review of a denied claim within
sixty (60) days after receipt of a request for review.  If special circumstances
(such as the need to hold a hearing on any matter pertaining to the denied
claim) warrant additional time, the decision will be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of a
request for review.  Written notice of any such extension will be furnished to
the Claimant prior to the commencement of the extension.

(c)The decision on review shall be in writing and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
Claimant, and the specific references to the provisions of the Plan on which the
decision is based.  The decision of the Board on review shall be final and
conclusive upon all persons.  If the decision on review is not furnished to the
Claimant within the time limits prescribed in subparagraph (b) above, the claim
will be deemed denied on review.

ARTICLE 16.  RIGHT OF OFFSET.  Notwithstanding any other provision of the Plan
to the contrary, the Company may (subject to any Code Section 409A
considerations) reduce the amount of any payment otherwise payable to or on
behalf of a Participant by the amount of any obligation of the Participant to or
on behalf of the Company that is or becomes due and payable, including without
limitation, any obligation arising under the Sarbanes-Oxley Act of 2002, and, by
becoming a Participant in the Plan, each Participant shall be deemed to have
consented to such reduction.  In addition, without in any way limiting the
effect of the foregoing, by participating in the Plan, a Participant shall be
deemed to have agreed that any compensation payable to him under the Plan (or
other compensation for service as a Director) will be subject to any recoupment,
“clawback” or similar written policy adopted by the Board on or after the
Effective Date of the Plan, as such policy may be amended from time to time.

14

--------------------------------------------------------------------------------

ARTICLE 17.  EFFECTIVE DATE OF THE PLAN.  The Effective Date of the Plan was May
28, 2008.  The Plan was last amended and restated through December 16,
2019.  Awards may be granted under the Plan on and after the Effective Date
until the Plan is terminated or suspended by the Board in accordance with
ARTICLE 12.  Awards which are outstanding as of such termination date or
suspension date shall continue in accordance with their terms, unless otherwise
provided in the Plan or an Award Agreement.

IN WITNESS WHEREOF, this Plan, as Amended and Restated through December 16,
2019, is executed in behalf of the Company effective as of the 16th day of
December, 2019.

 

 

OLD DOMINION FREIGHT LINE,

INC.

Attest:

 

 

By: /s/ Greg C. Gantt

/s/ Ross H. Parr

Name: Greg C. Gantt

Secretary

Title: President and Chief Executive Officer

[Corporate Seal]

 

 

 

15